Exhibit 10.2
VOTING AGREEMENT
This VOTING AGREEMENT (this “Agreement”) is entered into as of June 30, 2010, by
and among Celgene Corporation, a Delaware corporation (“Parent”), Artistry
Acquisition Corp., a Delaware corporation and a wholly owned subsidiary of
Parent (“Sub”), and the Persons whose names are set forth on the signature pages
hereto under the caption “Stockholders” (each individually a “Stockholder” and,
collectively, the “Stockholders”).
W I T N E S S E T H:
WHEREAS, as of the date of this Agreement, each Stockholder owns the number of
shares of Common Stock, par value $.001 per share (the “Company Stock”), of
Abraxis BioScience, Inc., a Delaware corporation (the “Company”), set forth
opposite such Stockholder’s name on Schedule A attached hereto;
WHEREAS, concurrently herewith, Parent, Sub and the Company are entering into an
Agreement and Plan of Merger, dated as of this date (the “Merger Agreement”),
pursuant to which Sub will merge with and into the Company and the Company will
survive as a wholly-owned subsidiary of Parent (the “Merger”), and each share of
Company Stock (other than Excluded Company Shares) will be converted into the
right to receive the Merger Consideration, in accordance with the terms of, and
subject to the conditions set forth in, the Merger Agreement; and
WHEREAS, as a condition to the willingness of Parent and Sub to enter into the
Merger Agreement, and as an inducement and in consideration therefor, Parent and
Sub have required that the Stockholders agree, and the Stockholders have agreed,
to enter into this Agreement.
NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained in this
Agreement, the parties, intending to be legally bound, hereby agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.1 Defined Terms. For purposes of this Agreement, terms used in this
Agreement that are defined in the Merger Agreement but not in this Agreement
shall have the respective meanings ascribed to them in the Merger Agreement.
SECTION 1.2 Other Definitions. For purposes of this Agreement:
(a) “Company Options” means options to acquire Company Stock granted to a
Stockholder by the Company and held by a Stockholder as of the date of this
Agreement as set forth on Schedule A.

 

 



--------------------------------------------------------------------------------



 



(b) “Company RSUs” means restricted stock units with respect to Company Stock
granted to a stockholder by the Company and held by a Stockholder as of the date
of this Agreement as set forth on Schedule A.
(c) “Immediate Family” means lineal descendants (whether by blood or marriage),
ancestral forebears, current and former spouses, and persons related by blood,
adoption or marriage to any of the foregoing.
(d) “New Shares” means any shares of Company Stock (other than Owned Shares)
acquired by a Stockholder at any time during the Voting Period.
(e) “Option Shares” means any shares of Company Stock issued or issuable upon
exercise of Company Options.
(f) “Owned Shares” means all of the shares of Company Stock owned by such
Stockholder as of the date of this Agreement as set forth on Schedule A.
(g) “Permitted Transferee” means PSS and any PSS Entity or any charitable
foundation or organization, in each case only if such parties agree to be bound
by the terms of this Agreement.
(h) “PSS” means Dr. Patrick Soon-Shiong.
(i) “PSS Entity” means any trust for the benefit of PSS or any members of PSS’
Immediate Family and any other entity in which PSS or any members of PSS’
Immediate Family separately or collectively hold, directly or indirectly, a
majority of the outstanding equity interests.
(j) “Representative” means, with respect to any particular Person, the officers,
directors, employees, trustees, investment bankers, attorneys and other advisors
or representatives of such Person.
(k) “RSU Shares” means any shares of Company Stock issued or issuable upon
vesting of Company RSUs.
(l) “Transfer” means sell, transfer, tender, assign, pledge, encumber or
otherwise dispose.
(m) “Voting Period” means the period from and including the date of this
Agreement through and including the earliest to occur of (i) the Effective Time,
and (ii) the termination of the Merger Agreement in accordance with its terms.

 

-2-



--------------------------------------------------------------------------------



 



ARTICLE II
VOTING AGREEMENT AND IRREVOCABLE PROXY
SECTION 2.1 Agreement to Vote.
(a) Each Stockholder hereby agrees that, during the Voting Period, such
Stockholder shall vote or execute consents, as applicable, with respect to the
Owned Shares and any New Shares owned by such Stockholder as of the applicable
record date (or cause to be voted or a consent to be executed with respect to
the Owned Shares or any New Shares owned by such Stockholder as of the
applicable record date) in favor of the approval and adoption of the Merger
Agreement and the transactions contemplated by the Merger Agreement, at any
meeting (or any adjournment or postponement thereof) of, or in connection with
any proposed action by written consent of, the holders of Company Stock at or in
connection with which any of the holders vote or execute consents with respect
to any of the foregoing matters.
(b) Subject to Section 3.2 hereof, each Stockholder hereby agrees that, during
the Voting Period, such Stockholder shall vote or execute consents, as
applicable, with respect to the Owned Shares and any New Shares owned by such
Stockholder as of the applicable record date (or cause to be voted or a consent
to be executed with respect to the Owned Shares and any New Shares owned by such
Stockholder as of the applicable record date) against each of the matters set
forth in clauses (i), (ii), (iii) and (iv) below at any meeting (or any
adjournment or postponement thereof) of, or in connection with any proposed
action by written consent of, the holders of Company Stock at or in connection
with which any of the holders vote or execute consents with respect to any of
the following matters:
(i) any merger agreement or merger (other than the Merger Agreement, the Merger
or any business combination or transaction with Parent or any of its
affiliates), consolidation, combination, reorganization, recapitalization,
dissolution, liquidation or winding up of or by the Company or any other
business combination or extraordinary corporate transaction involving the
Company or any of its Subsidiaries, or any sale, lease or transfer of a material
amount of assets of the Company or any of its Subsidiaries;
(ii) any amendment of the Company’s certificate of incorporation, as amended to
date, unless such amendment is consented to by Parent;
(iii) any action, proposal, transaction or agreement that would reasonably be
expected to result in a breach in any respect of any covenant, representation or
warranty or any other obligation or agreement of the Company contained in the
Merger Agreement or of such Stockholder contained in this Agreement; and
(iv) any action, proposal, transaction or agreement involving the Company or any
of its Subsidiaries that would reasonably be expected to prevent, impede,
frustrate, interfere with, delay, postpone or adversely affect the Merger and
the other transactions contemplated by the Merger Agreement.

 

-3-



--------------------------------------------------------------------------------



 



(c) Any vote required to be cast or consent required to be executed pursuant to
this Section 2.1 shall be cast or executed in accordance with the applicable
procedures relating thereto so as to ensure that it is duly counted for purposes
of determining that a quorum is present (if applicable) and for purposes of
recording the results of that vote or consent. Nothing contained in this
Section 2.1 shall require any Stockholder to vote or execute any consent with
respect to any Option Shares or RSU Shares not issued to the Stockholder prior
to the applicable record date for that vote or consent.
SECTION 2.2 Grant of Irrevocable Proxy. Each Stockholder hereby irrevocably
appoints Parent and any designee of Parent, and each of them individually, as
such Stockholder’s proxy and attorney-in-fact, with full power of substitution
and resubstitution, to vote or execute consents during the Voting Period, with
respect to the Owned Shares and any New Shares owned by such Stockholder as of
the applicable record date, in each case solely to the extent and in the manner
specified in Section 2.1. This proxy is given to secure the performance of the
duties of such Stockholder under this Agreement, and its existence will not be
deemed to relieve such Stockholder of its obligations under Section 2.1. Other
than as described in this Section 2.2 and other than the granting of proxies to
vote Owned Shares or New Shares with respect to the election of directors and
ratification of the appointment of the Company’s auditors at the Company’s
annual meeting of Stockholders, in accordance with the recommendation of the
Board of Directors of the Company, such Stockholder shall not directly or
indirectly grant any Person any proxy (revocable or irrevocable), power of
attorney or other authorization with respect to any of such Stockholder’s Owned
Shares or New Shares. For Owned Shares or New Shares as to which the Stockholder
is the beneficial but not the record owner, such Stockholder will cause any
record owner of such Owned Shares or New Shares to grant to Parent a proxy to
the same effect as that contained in this Section 2.2.
SECTION 2.3 Nature of Irrevocable Proxy. The proxy and power of attorney granted
pursuant to Section 2.2 by each Stockholder shall be irrevocable during the
Voting Period, shall be deemed to be coupled with an interest sufficient in law
to support an irrevocable proxy and shall revoke any and all prior proxies
granted by such Stockholder with regard to such Stockholder’s Owned Shares or
any New Shares acquired by such Stockholder, and such Stockholder acknowledges
that the proxy constitutes an inducement for Parent and Sub to enter into the
Merger Agreement. The power of attorney granted by each Stockholder is a durable
power of attorney and shall survive the bankruptcy, dissolution, death or
incapacity of such Stockholder. The proxy and power of attorney granted
hereunder shall terminate only upon the expiration of the Voting Period.

 

-4-



--------------------------------------------------------------------------------



 



ARTICLE III
COVENANTS
SECTION 3.1 Voting Period Restrictions. Each Stockholder agrees that such
Stockholder shall not, during the Voting Period, (i) Transfer any or all of such
Stockholder’s Owned Shares or New Shares, or any interest therein, or enter into
any agreement with respect to the Transfer of any or all of such Stockholder’s
Owned Shares or New Shares, or any interest therein, or (ii) except pursuant to
the terms of this Agreement, grant any proxies or powers of attorney, deposit
any Owned Shares or New Shares into a voting trust or enter into a voting
agreement with respect to any Owned Shares or New Shares; provided that the
foregoing shall not prevent (a) the Transfer of Owned Shares or New Shares upon
the death of such Stockholder pursuant to the terms of any trust or will of such
Stockholder or by the laws of intestate succession, but only if, and any such
Transfer shall be void unless, the transferee executes and delivers to Parent an
agreement to be bound by the terms of this Agreement to the same extent as such
Stockholder, (b) the Transfer of Owned Shares or New Shares to a Permitted
Transferee, (c) the Transfer of Owned Shares or New Shares solely in connection
with the payment of the exercise price and/or the satisfaction of any tax
withholding obligation arising from the exercise of any Company Option or the
vesting of any Company RSU, (d) the conversion of any Owned Shares and New
Shares into the right to receive the Merger Consideration pursuant to the Merger
in accordance with the terms of the Merger Agreement, or (e) the granting of
proxies to vote Owned Shares or New Shares with respect to the election of
directors and ratification of the appointment of the Company’s auditors at the
Company’s annual meeting of Stockholders, in accordance with the recommendation
of the Board of Directors of the Company.
SECTION 3.2 No Shop Obligations of Each Stockholder. Each Stockholder agrees
that such Stockholder shall not, and that such Stockholder shall use its
reasonable best efforts to cause the Representatives of such Stockholder to not,
directly or indirectly, (i) solicit, initiate, or knowingly encourage the
making, submission or announcement of any inquiry regarding, or any proposal or
offer which would reasonably be expected to lead to, an Acquisition Proposal,
(ii) enter into, participate, continue or otherwise engage in discussions or
negotiations with, or provide any non-public information to any Person (other
than Parent, Sub and their Representatives) with respect to any inquiries
regarding, or the making, submission or announcement of, an Acquisition
Proposal, or (iii) enter into or approve any letter of intent, agreement in
principle, option agreement, share purchase agreement, acquisition agreement or
similar agreement relating to an Acquisition Proposal; provided, however, that
each Stockholder may, and may authorize and permit any Representative of such
Stockholder to, provide non-public information to, and participate in
discussions or negotiations, with any Person if at such time such Stockholder
has been notified by the Company that the Board of Directors of the Company is
permitted to provide non-public information to, or engage in discussions or
negotiations with, such Person in accordance with the Merger Agreement. The
Stockholder shall immediately cease and cause to be terminated any ongoing
solicitation, discussion or negotiation with any Person conducted prior to the
date of this Agreement by the Stockholder or any of its Representatives with
respect to any actual or potential Acquisition Proposal. A Stockholder shall
notify Parent orally and in writing promptly (and in any event within 24 hours)
after receipt of any Acquisition Proposal or any request for information or
inquiry which could reasonably be expected to lead to an Acquisition Proposal.
The written notice shall include the identity of the Person making such
Acquisition Proposal, request or inquiry, the material terms of the Acquisition
Proposal, request or inquiry (including any material written amendments or
modifications, or any proposed material written amendments or modifications,
thereto), and the Stockholder shall keep Parent reasonably informed on a current
basis of any material changes with respect to such Acquisition Proposal, request
or inquiry.

 

-5-



--------------------------------------------------------------------------------



 



SECTION 3.3 General Covenants. Each Stockholder agrees that such Stockholder
shall not:
(a) enter into any agreement, commitment, letter of intent, agreement in
principle, or understanding with any Person or take any other action that
violates or conflicts with or would reasonably be expected to violate or
conflict with, or result in or give rise to a violation of or conflict with,
such Stockholder’s covenants and obligations under this Agreement or make any of
its representations and warranties contained herein untrue or incorrect; or
(b) take any action that could restrict or otherwise affect such Stockholder’s
legal power, authority and right to comply with and perform such Stockholder’s
covenants and obligations under this Agreement.
SECTION 3.4 Stockholders’ Capacity. Parent and Sub acknowledge that no
Stockholder is making any agreement or understanding herein in such
Stockholder’s capacity as a director or officer of the Company and that each
Stockholder is executing this agreement solely in such Stockholder’s capacity as
the owner of Company Stock and nothing herein shall limit or affect any actions
taken by such Stockholder in such Stockholder’s capacity as a director or
officer of the Company.
SECTION 3.5 Letter of Transmittal and Delivery of Merger Consideration. Parent
agrees to provide the Stockholders a copy of the letter of transmittal
referenced in Section 2.2 of the Merger Agreement a reasonable time period prior
to the anticipated Closing Date to allow the Stockholders to complete the letter
of transmittal and provide such letter of transmittal to the Paying Agent prior
to or on the Closing Date. Parent agrees to use reasonable best efforts to cause
the Paying Agent to deliver by wire transfer of immediately available funds the
Merger Consideration to which the Stockholders are entitled under the terms of
the Merger Agreement on the same date as the Closing Date.

 

-6-



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS
Each Stockholder hereby represents and warrants to Parent and Sub as follows:
SECTION 4.1 Authorization. Such Stockholder has all power and authority (or
legal capacity in the case of an individual) to execute and deliver this
Agreement and to perform its obligations hereunder. This Agreement has been duly
and validly authorized, executed and delivered by such Stockholder and, assuming
it has been duly and validly authorized, executed and delivered by Parent and
Sub, constitutes a legal, valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with its terms, except to the
extent that enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws now or hereafter in effect relating to creditor’s rights generally, and
(ii) general principles of equity.
SECTION 4.2 Ownership of Shares. As of the date hereof, all Owned Shares,
Company Options and Company RSUs owned by such Stockholder are listed on
Schedule A attached hereto. Such Stockholder (a) is the sole beneficial owner of
all of the Owned Shares, Company Options and Company RSUs listed opposite such
Stockholder’s name on Schedule A hereto free and clear of any Liens, voting
agreements or commitments of every kind that would reasonably be expected to
violate or conflict with, or result in or give rise to a violation of or
conflict with, or adversely affect the exercise or fulfillment of, such
Stockholder’s covenants and obligations under this Agreement, and (b) has the
sole power to vote (or cause to be voted or consents to be executed) and to
dispose of (or cause to be disposed of) such Owned Shares without restriction,
and no proxies through and including the date hereof given in respect of any or
all of such Stockholder’s Owned Shares, Company Options or Company RSUs are
irrevocable and any such proxies have been revoked.
SECTION 4.3 No Conflicts. Except for a filing of an amendment to a Schedule 13D
and a filing of a Form 4 as required by the Exchange Act, (i) no filing with any
Governmental Entity, and no authorization, consent or approval of any other
Person is necessary for the execution of this Agreement by such Stockholder or
the performance by such Stockholder of such Stockholder’s obligations hereunder
and (ii) none of the execution and delivery of this Agreement by such
Stockholder, or the performance by such Stockholder of such Stockholder’s
obligations hereunder shall (A) result in, give rise to or constitute a
violation or breach of or a default (or any event which with notice or lapse of
time or both would become a violation, breach or default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of, or
result in the creation of a Lien on, any of the Owned Shares pursuant to any of
the terms of any understanding, agreement, or other instrument or obligation to
which such Stockholder is a party or by which such Stockholder or any of such
Stockholder’s Owned Shares are bound, or (B) violate any applicable law, rule,
regulation, order, judgment, or decree applicable to such Stockholder, except
for any of the foregoing as would not reasonably be expected to impair such
Stockholder’s ability to perform such Stockholder’s obligations under this
Agreement in any material respect.

 

-7-



--------------------------------------------------------------------------------



 



ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PARENT AND SUB
Each of Parent and Sub hereby represent and warrant to the Stockholders as
follows:
SECTION 5.1 Authorization. Such party has all power and authority to execute and
deliver this Agreement and to perform its obligations hereunder. This Agreement
has been duly and validly authorized, executed and delivered by such party and,
assuming it has been duly and validly authorized, executed and delivered by the
Stockholders, constitutes a legal, valid and binding obligation of such party,
enforceable against it in accordance with the terms of this Agreement.
SECTION 5.2 No Conflicts. The execution and delivery of this Agreement by such
party does not and the performance of this Agreement by such party will not
(i) conflict with, result in any violation of, require any consent under or
constitute a default (whether with notice or lapse of time or both) under any
mortgage, bond, indenture, agreement, instrument or obligation to which it is a
party or by which it or any of its properties is bound; (ii) violate any
judgment, order, injunction, decree or award of any court, administrative agency
or other Governmental Entity that is binding on such party or any of its
properties; or (iii) constitute a violation by such party of any law,
regulation, rule or ordinance applicable to such party, in each case, except for
any violation, conflict or consent as would not reasonably be expected to
materially impair the ability of such party to perform its obligations under
this Agreement.
ARTICLE VI
TERMINATION
This Agreement shall terminate upon the earliest to occur of (i) the Effective
Time, (ii) any material amendment to the Merger Agreement that is adverse to the
Stockholders that has not been approved by the Stockholders (it being understood
that any decrease in or change in form of the Merger Consideration shall
constitute a material amendment to the Merger Agreement that is adverse to the
Stockholders), and (iii) the termination of the Merger Agreement in accordance
with its terms. Upon the termination of this Agreement, neither Parent, Sub nor
the Stockholders shall have any rights or obligations hereunder and this
Agreement shall become null and void and have no effect; provided, that, with
respect to termination pursuant to clause (i) above, Sections 7.1, 7.3 and 7.5
through 7.12 shall survive such termination. Notwithstanding the foregoing,
termination of this Agreement shall not prevent any party from seeking any
remedies (at law or in equity) against any other party for that party’s breach
of any of the terms of this Agreement prior to the date of termination.
ARTICLE VII
MISCELLANEOUS
SECTION 7.1 Publication. Each Stockholder hereby permits Parent, Sub and/or the
Company to publish and disclose in press releases, Schedule 13D filings, and the
Proxy Statement/Prospectus (including all documents and schedules filed with the
SEC) and any other disclosures or filings required under the Merger Agreement or
by applicable Law such Stockholder’s identity and ownership of shares of the
Company Stock, the nature of such Stockholder’s commitments, arrangements and
understandings pursuant to this Agreement and/or the text of this Agreement.

 

-8-



--------------------------------------------------------------------------------



 



SECTION 7.2 Waiver of Appraisal Rights and Actions. Each Stockholder hereby (i)
waives any rights of appraisal or rights to dissent from the Merger or the
adoption of the Merger Agreement that such Stockholder may have under applicable
law and shall not permit any such rights of appraisal or rights of dissent to be
exercised with respect to such Stockholder’s Owned Shares, any New Shares, any
Option Shares or any RSU Shares and (ii) agrees not to commence or participate
in, and to take all actions necessary to opt out of any class in any class
action with respect to, any claim, derivative or otherwise, against Parent, Sub,
the Company or any of their respective successors relating to the negotiation,
execution or delivery of this Agreement or the Merger Agreement or the
consummation of the Merger, including any claim alleging a breach of any
fiduciary duty of the Board of Directors of the Company in connection with the
Merger Agreement or the transactions contemplated thereby.
SECTION 7.3 Amendments, Waivers, etc. This Agreement may be amended by the
parties at any time. This Agreement may not be amended except by an instrument
in writing signed on behalf of each of the parties. Except as provided in this
Agreement, no action taken pursuant to this Agreement, including any
investigation by or on behalf of any party, shall be deemed to constitute a
waiver by the party taking the action of compliance with any representations,
warranties, covenants or agreements contained in this Agreement. The waiver by
any party of a breach of any provision hereunder shall not operate or be
construed as a waiver of any prior or subsequent breach of the same or any other
provision hereunder.
SECTION 7.4 Enforcement of Agreement; Specific Performance. The Stockholders
agree and acknowledge that Parent and Sub would suffer irreparable damage in the
event that any of the obligations of the Stockholders in this Agreement were not
performed in accordance with its specific terms or if the Agreement was
otherwise breached by the Stockholders. It is accordingly agreed by the
Stockholders that Parent shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement, this being in addition to any other remedy to
which Parent may be entitled at law or in equity.
SECTION 7.5 Notices. Except for notices that are specifically required to be
delivered orally, all notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed given (a) on
the date of delivery, if delivered in person or by facsimile or e-mail (upon
confirmation of receipt), (b) on the first Business Day following the date of
dispatch, if delivered by a recognized overnight courier service (upon proof of
delivery) or (c) on the fifth Business Day following the date of mailing, if
delivered by registered or certified mail, postage prepaid, return receipt
requested, addressed as follows:
(a) If to the Parent or Sub, addressed to it at:
Celgene Corporation
86 Morris Avenue
Summit, New Jersey 07901
Tel: 908.673.9000
Fax: 908.673.2769

         
 
  Attention:   George Golumbeski, Senior Vice President Business Development
ggolumbeski@celgene.com

 

-9-



--------------------------------------------------------------------------------



 



with copies to:
Celgene Corporation
86 Morris Avenue
Summit, New Jersey 07901
Tel: 908.673.9000
Fax: 908.673.2771

         
 
  Attention:   Thomas Perone, Corporate Counsel
 
      tperone@celgene.com

and a copy (which shall not constitute notice) to:
Jones Day
3161 Michelson Drive
Suite 800
Irvine, CA 92612
Tel: 949.851.3939
Fax: 949.553.7539

         
 
  Attention:   Jonn R. Beeson, Esq.
 
      jbeeson@jonesday.com
 
      Kevin Espinola, Esq.
 
      kbespinola@jonesday.com

(b) If to the Stockholders, addressed to them at:
Abraxis BioScience Inc.
11755 Wilshire Blvd., 20th Floor
Los Angeles, CA 90025
Tel: 310.883.1300
Fax: 310.998.8553

         
 
  Attention:   Dr. Patrick Soon-Shiong, Executive Chairman
pss@abraxisbio.com

with copies to:
Abraxis BioScience Inc.
11755 Wilshire Blvd., 20th Floor
Los Angeles, CA 90025
Tel: 310.883.1300
Fax: 310.998.8553

         
 
  Attention:   Charles Kim, General Counsel
 
      CKim@abraxisbio.com

 

-10-



--------------------------------------------------------------------------------



 



and a copy (which shall not constitute notice) to:
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Tel: 212.859.8000
Fax: 212.859.4000

         
 
  Attention:   Philip Richter, Esq.
 
      philip.richter@friedfrank.com
 
      Brian Mangino, Esq.
 
      brian.mangino@friedfrank.com

or to that other address as any party shall specify by written notice so given,
and notice shall be deemed to have been delivered as of the date so
telecommunicated or personally delivered.
SECTION 7.6 Headings; Titles. Headings and titles of the Articles and Sections
of this Agreement are for the convenience of the parties only, and shall be
given no substantive or interpretative effect whatsoever.
SECTION 7.7 Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of this invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. Upon determination that
any term or other provision is invalid or incapable of being enforced, the
parties shall negotiate in good faith to modify this Agreement as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.
SECTION 7.8 Entire Agreement. This Agreement (together with the Merger
Agreement, to the extent referred to in this Agreement) and any documents
delivered by the parties in connection herewith constitutes the entire agreement
among the parties with respect to the subject matter of this Agreement and
supersedes all prior agreements and understandings among the parties with
respect thereto. No addition to or modification of any provision of this
Agreement shall be binding upon any party unless made in writing and signed by
all parties.
SECTION 7.9 Assignment; Binding Effect; No Third Party Beneficiaries; Further
Action. Neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by any of the parties. This Agreement shall be
binding upon and shall inure to the benefit of Parent and Sub and their
respective successors and assigns and shall be binding upon the Stockholders and
the Stockholders’ successors, assigns, heirs, executors and administrators.
Notwithstanding anything contained in this Agreement to the contrary, nothing in
this Agreement, expressed or implied, is intended to confer on any Person (other
than, in the case of Parent and Sub, their respective successors and assigns
and, in the case of the Stockholders, the Stockholders’ successors, assigns,
heirs, executors and administrators) any rights, remedies, obligations or
liabilities under or by reason of this Agreement. The Stockholders shall take
any further action and execute any other instruments as may be reasonably
requested by Parent to effectuate the intent of this Agreement.

 

-11-



--------------------------------------------------------------------------------



 



SECTION 7.10 Mutual Drafting. Each party has participated in the drafting of
this Agreement, which each party acknowledges is the result of extensive
negotiations between the parties. This Agreement shall not be deemed to have
been prepared or drafted by any one party or another or any party’s attorneys.
SECTION 7.11 Governing Law and Consent to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to its rules of conflict of laws. The Stockholders hereby
irrevocably and unconditionally consent to submit to the jurisdiction of the
federal courts located in the State of Delaware or any Delaware state courts
(and, if appropriate, appellate courts therefrom) in connection with any action
or proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby (and agree not to commence any suit, action or proceeding
relating thereto except in those courts), waive any defense or objection they
may have or hereafter have relating to the laying of venue of any suit, action
or proceeding in any such courts and agree not to plead or claim that any suit,
action or proceeding brought therein has been brought in an inconvenient forum.
SECTION 7.12 Counterparts; Facsimiles. This Agreement may be executed by the
parties in separate counterparts, each of which when so executed and delivered
shall be an original, but all counterparts shall together constitute one and the
same instrument. Each counterpart may consist of a number of copies each signed
by less than all, but together signed by all of the parties. This Agreement or
any counterpart may be executed and delivered by facsimile copies, each of which
shall be deemed an original.
(Signature page follows.)

 

-12-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Parent, Sub and the Stockholders have caused this Agreement
to be duly executed as of the day and year first above written.

            CELGENE CORPORATION
      By:   /s/ Robert J. Hugin         Name:   Robert J. Hugin        Title:  
Chief Executive Officer        ARTISTRY ACQUISITION CORP.
      By:   /s/ Sandesh Mahatme         Name:   Sandesh Mahatme        Title:  
Secretary and Treasurer        STOCKHOLDERS:

DR. PATRICK SOON-SHIONG
      /s/  Dr. Patrick Soon-Shiong         CALIFORNIA CAPITAL LP
      By:   Themba LLC, its general partner             By:   /s/ Steven H.
Hassan         Name:   Steven H. Hassan        Title:   Manager        PATRICK
SOON-SHIONG 2009 GRAT 1
      By:   /s/  Patrick Soon-Shiong         Name:   Patrick Soon-Shiong      
Title:   Trustee   

[Signature Page to Voting Agreement]

 

 



--------------------------------------------------------------------------------



 



            PATRICK SOON-SHIONG 2009 GRAT 2
      By:   /s/  Patrick Soon-Shiong         Name:   Patrick Soon-Shiong       
Title:   Trustee        MICHELE B. SOON-SHIONG GRAT 1
      By:   /s/  Michele B. Chan Soon-Shiong         Name:   Michele B. Chan
Soon-Shiong        Title:   Trustee        MICHELE B. SOON-SHIONG GRAT 2
      By:   /s/  Michele B. Chan Soon-Shiong         Name:   Michele B. Chan
Soon-Shiong        Title:   Trustee        SOON-SHIONG COMMUNITY PROPERTY
REVOCABLE TRUST
      By:   /s/  Patrick Soon-Shiong         Name:   Patrick Soon-Shiong       
Title:   Trustee            By:   /s/  Michele B. Chan Soon-Shiong        
Name:   Michele B. Chan Soon-Shiong        Title:   Trustee   

[Signature Page to Voting Agreement]

 

 



--------------------------------------------------------------------------------



 



            THE CHAN SOON-SHIONG FAMILY FOUNDATION
      By:   /s/  C. Kenworthy         Name:   C. Kenworthy        Title:   SVP 
 

[Signature Page to Voting Agreement]

 

 



--------------------------------------------------------------------------------



 



            CALIFORNIA CAPITAL TRUST
      By:   /s/  Patrick Soon-Shiong         Name:   Patrick Soon-Shiong       
Title:   Trustee            By:   /s/  Michele B. Chan Soon-Shiong        
Name:   Michele B. Chan Soon-Shiong        Title:   Trustee            By:  
/s/  Steven H. Hassan         Name:   Steven H. Hassan        Title:   Trustee 
 

I acknowledge that I have read the Voting Agreement, dated as of June 30, 2010,
among by and among Celgene Corporation, a Delaware corporation, Artistry
Acquisition Corp., a Delaware corporation, and the other parties thereto, and
understand its contents. I am aware that by its provisions all or part of the
shares of common stock, par value $.001 per share, of Abraxis BioScience, Inc.,
a Delaware corporation, held by my spouse, Dr. Patrick Soon-Shiong, including my
community interest in such shares, if any, are subject to the provisions of such
agreement.

            MICHELE B. CHAN SOON-SHIONG
      /s/  Michele B. Chan Soon-Shiong    

[Signature Page to Voting Agreement]

 

 



--------------------------------------------------------------------------------



 



SCHEDULE A
STOCKHOLDERS

                          Stockholder   Owned Shares     Company Options    
Company RSUs  
Dr. Patrick Soon-Shiong
            183,635 1     206,204  
Dr. Soon-Shiong may be deemed the beneficial owner
                       
California Capital LP
    7,987,159                  
Patrick Soon-Shiong 2009 GRAT 1
    5,759,109                  
Patrick Soon-Shiong 2009 GRAT 2
    5,759,109                  
Michele B. Soon-Shiong GRAT 1
    5,759,109                  
Michele B. Soon-Shiong GRAT 2
    5,759,110                  
Soon-Shiong Community Property Revocable Trust
    716,916                  
California Capital Trust
    144,555                  
The Chan Soon-Shiong Family Foundation
    1,301,000                                      
Total:
    33,186,067       183,635       206,204                      

 

      1  
Includes 29,545 vested and 154,090 unvested Company Options as of the date
hereof.

 

 